Case 19-51730-pmb         Doc 25     Filed 09/24/19 Entered 09/24/19 11:20:12              Desc Main
                                     Document     Page 1 of 5


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

   IN RE:                                                      CASE NO. 19-51730-PMB

   GREGGORY ROBERT NORTH, and                                  CHAPTER 13
   MELANIE ANN NORTH,

                   Debtors.

   GREGGORY ROBERT NORTH, and
   MELANIE ANN NORTH,

                   Movants,                                    CONTESTED MATTER
   v.

   Internal Revenue Service (Claim No. 8),

                   Respondent.

                              OBJECTION TO PROOF OF CLAIM

        COME NOW Debtors, and through counsel file this Objection to Proof of Claim,
showing to this Honorable Court the following:

                                                  1.
        Respondent filed a proof of claim (the “Claim”) in the above-styled case in the amount of
$74,121.11. The Claim is entered as claim number 8 on the Claims Register.
                                                  2.
        Debtors object to the Claim on the basis that the Claim contains unassessed taxes for the
tax years 2015 and 2018. Debtor filed returns reflect they actually owe 2,821.00 for 2015 and
received a refund for 2018. Debtors therefore request that the Claim be disallowed in its entirety
until amended to reflect actual tax liability after assessment of the filed tax returns.


WHEREFORE, Debtors pray:
        (a)    That this Objection to Proof of Claim be filed, read, and considered;
        (b)    That this Honorable Court sustain this Objection to Proof of Claim; and,
Case 19-51730-pmb    Doc 25     Filed 09/24/19 Entered 09/24/19 11:20:12           Desc Main
                                Document     Page 2 of 5


      (c)   That this Honorable Court grant such other and further relief as it may deem just
            and proper.

                                          Respectfully submitted,
                                          /s/
                                          Brian M. Shockley, GA Bar No. 643752
                                          Attorney for Debtors

Clark & Washington, LLC
3300 Northeast Expressway
Building 3
Atlanta, GA 30341
Phone: 404-522-2222
Fax: 770-220-0685
Email: ecfnotices@cw13.com
Case 19-51730-pmb        Doc 25     Filed 09/24/19 Entered 09/24/19 11:20:12             Desc Main
                                    Document     Page 3 of 5


                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

   IN RE:                                                    CASE NO. 19-51730-PMB

   GREGGORY ROBERT NORTH, and                                CHAPTER 13
   MELANIE ANN NORTH,

                  Debtors.

   GREGGORY ROBERT NORTH, and
   MELANIE ANN NORTH,

                  Movant,                                    CONTESTED MATTER
   v.


   Internal Revenue Service (Claim No. 8),

                  Respondent.

               NOTICE OF REQUIREMENT OF RESPONSE
  TO OBJECTION TO PROOF OF CLAIM OF INTERNAL REVENUE SERVICE OF
          DEADLINE FOR FILING RESPONSE; AND OF HEARING

        PLEASE TAKE NOTICE that Debtor filed an Objection, seeking to disallow in its
entirety until amended to reflect actual tax liability after assessment of the filed tax returns.

       Your rights may be affected. You should read these papers carefully and discuss
them with your attorney, if you have one in this bankruptcy case. If you do not have an
attorney, you may wish to consult one.

       If you do not want the court to grant the relief requested, or if you want the court to
consider your views, then on or before October 23, 2019 or your attorney must:

        (1) File with the court a written response, explaining your positions and views as to
        why your claim should be allowed as filed. The written response must be filed at the
        following address:

        United States Bankruptcy Court, Room 1340, 75 Ted Turner Drive, SW, Atlanta,
        GA, 30303.

        If you mail your response to the Clerk for filing, you must mail it early enough so that
        the Clerk will actually receive it on or before the date stated above.
Case 19-51730-pmb         Doc 25   Filed 09/24/19 Entered 09/24/19 11:20:12             Desc Main
                                   Document     Page 4 of 5


       (2) Mail or deliver a copy of your written response to the Objector’s attorney at the
       address stated below. You must attach a Certificate of Service to your written
       response stating when, how, and on whom (including addresses) you served the
       response.

        If you or your attorney do not file a timely response, the court may decide that you do not
oppose the relief sought, in which event the hearing scheduled below may be cancelled and the
court may enter an order disallowing your claim as requested without further notice and without
a hearing.

       If you or your attorney file a timely response, then a hearing will be held in Courtroom
1202 of the United States Bankruptcy Court, 75 Ted Turner Drive, SW, Atlanta, GA, 30303, at
10:00am, on November 7, 2019.

       You or your attorney must attend the hearing and advocate your position.


                                             Respectfully submitted,
                                             /s/
                                             Brian M. Shockley, GA Bar No. 643752
                                             Attorney for Debtors
Clark & Washington, LLC
3300 Northeast Expwy Bldg 3
Atlanta, GA 30341
Phone: 404-522-2222
Fax: 770-220-0685
Email: ecfnotices@cw13.com
Case 19-51730-pmb       Doc 25      Filed 09/24/19 Entered 09/24/19 11:20:12         Desc Main
                                    Document     Page 5 of 5


                                CERTIFICATE OF SERVICE

        I, the undersigned, certify that I am over the age of 18 and that on this date I served a
copy of the foregoing Objection to Proof of Claim and Notice of Hearing on Objection to Proof
of Claim by first class U.S. Mail, with adequate postage prepaid on the following persons or
entities at the addresses stated:

 Greggory North                                       IRS
 Melanie North                                        401 W. Peachtree St., NW
 108 Madison Street                                   Stop #334-D
 Holly Springs, GA 30115                              Room 400
                                                      Atlanta, GA 30308
 The Internal Revenue Service
 Centralized Insolvency Operation                     Byung J Pak, United States Attorney
 P.O.Box 7346                                         Northern District of Georgia
 Philadelphia, PA 19101-7346                          Civil Division, Attn: Civil Clerk
                                                      600 Richard B. Russell Federal Building
 The Internal Revenue Service                         75 Ted Turner Drive, S.W.
 P.O. Box 7317                                        Atlanta, GA 30303 - 3309
 Philadelphia, PA 19101-7317
                                                      William Barr, United States Attorney
 The Internal Revenue Service                         US Department of Justice
 Robin Harris, Bankruptcy Specialist                  950 Pennsylvania Avenue NW
 Insolvency Unit                                      Washington, DC 20530
 401 W Peachtree ST, NW
 Stop 334-D                                           Department of Justice - Tax Division
 Atlanta, GA 30308-3539                               Civil Trial Section, Southern Region
                                                      P.O. Box 14198
 The Internal Revenue Service                         Ben Franklin Station
 P.O.Box 21126                                        Washington, D.C. 20044
 Philadelphia, PA 19114
       I further certify that, by agreement of the parties, the Standing Chapter 13 Trustee,
Melissa J. Davey, was served via the CM/ECF electronic mail/noticing system.
                                           Dated: 09/24/2019
                                           Respectfully submitted,
                                           /s/
                                           Brian M. Shockley, GA Bar No. 643752
                                           Attorney for Debtors
Clark & Washington, LLC
3300 Northeast Expwy Bldg 3
Atlanta, GA 30341
Phone: 404-522-2222
Fax: 770-220-0685
Email: ecfnotices@cw13.com
